Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-8, 10-12, 14, 19, 23, 30 and 36-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “manner one: determining based on a first reference carrier in a plurality of carriers configured for the terminal, which comprises one of: determining at least one scheduling unit group comprised in the plurality of carriers according to the first reference carrier, determining a first codebook corresponding to the at least one scheduling unit group according to the at least one scheduling unit group, determining a second codebook according to a scheduling unit in the first reference carrier and a scheduling unit in a carrier whose scheduling-unit time duration is same as a scheduling-unit time duration of the first reference carrier, and determining the first codebook and the second codebook as the codebook: or, determining at least one scheduling unit group comprised in the plurality of carriers according to the first reference carrier, and determining the codebook according to a frequency-domain priority rule and according to scheduling units and the at least one scheduling unit group in the plurality of                       carriers; or manner two: determining based on downlink assignment index (DAI) information sent to the terminal, wherein before the manner two, the method further comprises at least one of: at a scheduling occasion of a scheduling unit in which a last PDSCH or TB of a plurality of scheduled PDSCHs or TBs is located or within a scheduling unit in which the last PD   SCH or TB is located, sending the DAI information to the terminal by using downlink control information (DCI) in a mini-slot; or, sending a predetermined amount of DCI carrying the DAI information to the terminal at a public DCI listening occasion set for a carrier configured for the terminal”, as substantially described in independent claim(s) 1, 19 and 36.  These limitations, in combination with the remaining limitations of claim(s) 1, 19 and 36 are not taught nor suggested by the prior art of record.

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474